Citation Nr: 0430477	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  03-07 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, G.C., S.O. 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1972 to February 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In a VA Form 21-4142 received in March 2004, in addition to 
treatment for PTSD (the issue on appeal), the veteran 
reported treatment for neck and heart disorders.  It is 
unclear if the veteran is seeking to advance claims of 
service connection for the neck and heart disorders, and this 
matter is hereby referred to the RO for clarification and 
appropriate action. 

The PTSD issue is being to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that his medical duties during service 
which involved severely wounded servicemen constituted a 
stressor which gave rise to PTSD.  The veteran's DD Form 214 
does list his military occupation as that of a medical 
specialist, and personnel records do show duty as a medical 
aidman and ward orderly.  It therefore appears that the fact 
of the veteran's assignment to medically related duties 
during  his service has been verified.  However, whether an 
event was sufficiently stressful to precipitate PTSD, and 
whether PTSD is due in whole or in part to any particular 
stressor are medical questions.  Cohen v. Brown, 10 Vet. App. 
128 (1997).

The Board notes here that an April 2003 VA examination led 
the examiner to comment that the veteran did not appear to 
have PTSD at that time, but the examiner did appear to note a 
history of PTSD.  In view of the need to return the case to 
obtain VA records as discussed above, it would appear 
appropriate to schedule the veteran for a comprehensive VA 
PTSD examination to ascertain whether there is a diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a) which requires 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

With regard to the PTSD issue, the veteran is also hereby 
informed of the need to submit all pertinent evidence he may 
have in his possession. 

Accordingly, this case is REMANDED for the following actions:

1.  The RO review the claims file and 
undertake any necessary action to obtain 
any additional treatment records from a 
Dr. Pierce at the Seattle PTSD clinic as 
well as any other pertinent VA treatment 
records which are not already of record. 

2.  The RO should schedule the veteran 
for a comprehensive VA PTSD examination.  
The claims folder must be made available 
to the examiner.  If deemed appropriate, 
PTSD psychological testing should be 
accomplished.  The examiner should enter 
a diagnosis and support that diagnosis in 
accordance with the DSM-IV.  If a 
diagnosis of PTSD is made, the examiner 
should then offer an opinion as to 
whether such PTSD is related to the 
veteran's duties as a medical specialist 
during his service.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



